Citation Nr: 1105735	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-34 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and degenerative joint disease, L4-5 and L5-S1, with 
anterolisthesis L5-S1, to include as secondary to the Veteran's 
service-connected right knee disability.  

2.  Entitlement to service connection for a left hip disorder, to 
include as secondary to the Veteran's service-connected right 
knee disability.  


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to July 1976.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
in pertinent part, denied service connection for degenerative 
disc disease and degenerative joint disease, L4-5 and L5-S1, with 
anterolisthesis L5-S1, to include as secondary to the Veteran' 
service-connected right knee disability and a left hip disorder, 
to include as secondary to the Veteran's service-connected right 
knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2009, the Veteran submitted a timely substantive 
appeal to the Board via a VA Form 9, on which he indicated that 
he did not want a Board hearing.  Subsequently thereafter, in a 
May 2010 statement, the Veteran's attorney stated that the 
Veteran wished to have a travel board hearing or a video 
conference hearing before the Board. 

There is no indication that the Veteran has been scheduled for 
his requested travel board or video conference Board hearing.  
Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording the 
Veteran an opportunity to appear at the requested hearing.  
Therefore, a remand is required for the scheduling of a hearing.  
See 38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 
20.700(a) (2010).

In view of the foregoing, to ensure full compliance 
with due process requirements, the case is REMANDED 
to the RO for the following development:
Schedule the Veteran for either a travel 
board hearing or video conference hearing 
at the Waco, Texas Regional Office.  The 
Veteran and his representative should be 
notified of the date and time of the 
hearing.  

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


